 



Exhibit 10.5
TAX SHARING AGREEMENT
     This TAX SHARING AGREEMENT (this “Agreement”), dated as of November 30,
2007, by and among Synovus Financial Corp., a Georgia corporation (“Synovus”),
Columbus Bank and Trust Company, a Georgia bank and trust company (“CB&T”), and
Total System Services, Inc., a Georgia corporation (“TSYS”).
RECITALS
     WHEREAS, as of the date of this Agreement, Synovus is the common parent of
an affiliated group of corporations within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), which currently files
consolidated federal income tax returns, and CB&T and TSYS are members of such
affiliated group;
     WHEREAS, pursuant to the Agreement and Plan of Distribution dated
October 25, 2007, as amended (the “Distribution Agreement”), by and among
Synovus, CB&T and TSYS, (i) TSYS shall declare and pay a cash dividend to its
shareholders including CB&T (the “Cash Dividend”), (ii) after receiving its
share of such Cash Dividend, CB&T shall distribute all of the shares of common
stock, par value $0.10 per share, of TSYS (the “TSYS Common Stock”) that it owns
to Synovus (the “First Distribution”), and (iii) Synovus shall distribute, on a
pro rata basis to the holders of the issued and outstanding shares of its common
stock, par value $1.00 per share, all of the shares of TSYS Common Stock that
Synovus received from CB&T (the “Second Distribution” and, together with the
First Distribution, the “Distributions”);
     WHEREAS, as a result of the Distributions, TSYS and its subsidiaries shall
cease to be members of the Synovus affiliated group for all applicable tax
purposes;
     WHEREAS, Synovus, CB&T and TSYS intend that the First Distribution and the
Second Distribution will qualify as distributions described in Section 355 of
the Code and will not result in the recognition of any taxable gain or income to
Synovus, CB&T, TSYS or any of their respective stockholders (other than any
income or gain required to be taken into account under the consolidated return
regulations under Section 1502 of the Code as a result of TSYS and its
subsidiaries ceasing to be members of the Synovus affiliated group);
     WHEREAS, Synovus, CB&T and TSYS desire, on behalf of themselves, their
subsidiaries and their successors, to set forth their rights and obligations
with respect to Taxes due for periods before and after the Second Distribution
and to address certain other Tax matters;
     NOW, THEREFORE, in consideration of the transactions recited above and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. The following terms shall have the following
meanings. All section references are to this Agreement unless otherwise stated.
     “Affiliate” means, when used with respect to any specified person, a person
that directly or indirectly controls, is controlled by, or is under common
control with such specified person, in each case after the Distributions. As
used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities or other interests,
by contract or otherwise. For the avoidance of doubt, TSYS is not an Affiliate
of Synovus nor of CB&T for purposes of this Agreement.
     “Agreement” shall mean this Agreement.
     “Applicable Rate” shall mean the rate of interest announced from time to
time by CB&T as its prime lending rate.
     “Cash Dividend” has the meaning set forth in the Recitals.
     “CB&T” has the meaning set forth in the preamble to this Agreement.
     “CB&T Active Trade or Business” means the active conduct by CB&T of the
banking business conducted by CB&T as of the date on which the First
Distribution is effected (determined in accordance with Section 355(b) of the
Code).
     “CB&T Capital Stock” means (i) all classes or series of capital stock of
CB&T and (ii) all options, warrants and other rights to acquire such capital
stock.
     “Code” has the meaning set forth in the Recitals.
     “Dispute” has the meaning set forth in the Distribution Agreement.
     “Distributions” has the meaning set forth in the Recitals.
     “Distribution Date” means the date on which the Second Distribution is
effected.
     “Final Determination” means the final resolution of liability for any Tax
for any taxable period by or as a result of (i) a final and unappealable
decision, judgment, decree or other order by any court of competent
jurisdiction; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Section 7121 or 7122 of the Code, or a
comparable arrangement under the laws of another jurisdiction; (iii) any
allowance of a refund in respect of an overpayment of Tax, but only after the
expiration of all periods during which such amount may be recovered by the
Taxing Authority imposing the Tax; or (iv) any other final disposition,
including by reason of the expiration of the applicable statute of limitations.

2



--------------------------------------------------------------------------------



 



     “First Distribution” has the meaning set forth in the Recitals.
     “Group” means the Synovus Group or the TSYS Group, or both, as the context
requires.
     “Income Taxes” means all federal, state, local and foreign income Taxes or
other Taxes based on income or net worth.
     “Indemnitee” has the meaning set forth in Section 5.1.
     “Indemnifying Party” has the meaning set forth in Section 5.1.
     “Independent Firm” has the meaning set forth in Article VI.
     “IRS” means the U.S. Internal Revenue Service.
     “Joint Return” means any Tax Return that includes both one or more members
of the Synovus Group and one or more members of the TSYS Group.
     “Past Practices” has the meaning set forth in Section 3.3(a).
     “Post-Distribution Tax Period” means any taxable period (or portion
thereof) beginning after the Distribution Date.
     “Pre-Distribution Tax Period” means any taxable period (or portion thereof)
ending on or before the close of the Distribution Date.
     “Reportable Transaction” means a listed transaction or other reportable
transaction as defined in the Treasury Regulations promulgated under
Section 6011 of the Code.
     “Restricted Period” means the period beginning on the Distribution Date and
ending on, and including, the last day of the two year period following the
Distribution Date.
     “Satisfactory Guidance” means either a ruling from the IRS or a
Supplemental Tax Opinion, at the election of the party requesting the other
party’s consent under Section 4.2 of this Agreement, in either case reasonably
satisfactory to the other party in both form and substance, including with
respect to any underlying assumptions or representations. Satisfactory Guidance
shall not include a Supplemental Tax Opinion with respect to which such other
party’s counsel, of recognized national standing, provides an opinion to such
other party that the conclusions in such Supplemental Tax Opinion are not free
from doubt. For the avoidance of doubt, this definition is intended to allow the
other party to prevent the requesting party from taking the action that is the
subject of a Supplemental Tax Opinion, if the other party determines in good
faith that it could reasonably be expected to incur a material amount of tax as
a result of such action based upon uncertainty concerning any underlying
assumptions or representations in such opinion.
     “Second Distribution” has the meaning set forth in the Recitals.
     “Separate Return” means (i) in the case of the TSYS Group, a Tax Return of
any member of that Group (including any consolidated, combined, affiliate or
unitary Return) that does not

3



--------------------------------------------------------------------------------



 



include, for all or any portion of the relevant taxable period, any member of
the Synovus Group and (ii) in the case of the Synovus Group, a Tax Return of any
member of that Group (including any consolidated, combined, affiliated or
unitary Return) that does not include, for all or any portion of the relevant
taxable period, any member of the TSYS Group.
     “Straddle Period” means, with respect to a given entity, any taxable period
beginning on or before the Distribution Date and ending after the Distribution
Date; provided, however, that the term “Straddle Period” shall not include any
federal income taxable period of the Synovus Group.
     “Supplemental Tax Opinion” means an opinion of a Tax Advisor that permits
reliance by both Synovus and TSYS. The issuance of such opinion shall be
conditioned upon the receipt by such Tax Advisor of customary representation
letters from each of TSYS and Synovus, in each case, in form and substance
reasonably satisfactory to such Tax Advisor. The Tax Advisor, in issuing its
opinion, shall be permitted to rely on the validity and correctness, as of the
date given, of any previously issued Tax Opinion, unless such reliance would be
unreasonable under the circumstances.
     “Synovus” has the meaning set forth in the preamble to this Agreement.
     “Synovus Active Trade or Business” means the active conduct by Synovus of
the businesses conducted by the members of the Synovus Group as of the
Distribution Date (determined in accordance with Section 355(b) of the Code).
     “Synovus Capital Stock” means (i) all classes or series of capital stock of
Synovus and (ii) all options, warrants and other rights to acquire such capital
stock.
     “Synovus Officer’s Certificate” means a letter executed by an officer of
Synovus and provided to King & Spalding LLP as a condition for the completion of
the Tax Opinion.
     “Taxes” means all forms of taxation or duties imposed, or required to be
collected or withheld, including charges, together with any related interest,
penalties or other additional amounts. For the avoidance of doubt, the term
“Taxes” does not include amounts to be paid to any governmental authority
pursuant to escheat law.
     “Taxing Authority” means any national, municipal, governmental, state,
federal, foreign, or other body, or any quasi-governmental or private body,
having jurisdiction over the assessment, determination, collection or imposition
of any Tax.
     “Tax Advisor” means a U.S. tax counsel or other tax advisor of recognized
national standing reasonably acceptable to both parties.
     “Tax Benefit” means the amount of the reduction in the Tax liability of an
entity (or of the consolidated or combined group of which it is a member),
whether temporary or permanent, for any taxable period that arises, or may arise
in the future, as a result of any adjustment to, or addition to or deletion
from, a Tax Item in the computation of the Tax liability of the entity (or the
consolidated or combined group of which it is a member).

4



--------------------------------------------------------------------------------



 



     “Tax Contest” means an audit, review, examination or any other
administrative or judicial proceeding with the purpose or effect of determining
or redetermining Taxes.
     “Tax Detriment” means the amount of the increase in the Tax liability of an
entity (or of the consolidated or combined group of which it is a member),
whether temporary or permanent, for any taxable period that arises, or may arise
in the future, as a result of any adjustment to, or addition or deletion of, a
Tax Item in the computation of the Tax liability of the entity (or the
consolidated or combined group of which it is a member).
     “Tax-Free Status” means the qualification of both of the Distributions as
distributions described in Section 355 of the Code in which the shares of TSYS
Common Stock distributed constitute “qualified property” for purposes of Section
355(c) of the Code. For the avoidance of doubt, recognition of income or gain
that relates to intercompany items shall not cause the Distributions to fail to
achieve Tax-Free Status.
     “Tax Item” means any item of income, gain, loss, deduction, credit,
recapture of credit or any other item (including the basis or adjusted basis of
property) which increases or decreases Income Taxes paid or payable in any
taxable period.
     “Tax Opinion” means the opinion of King & Spalding LLP addressed to
Synovus, CB&T and TSYS and upon which each party may rely regarding the Tax-Free
Status of the Distributions and any other opinion issued to allow a party to
take actions otherwise restricted by this Agreement.
     “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund or declaration of estimated Tax) required or permitted to be supplied
to, or filed with, a Taxing Authority in connection with the determination,
assessment or collection of any Tax or the administration of any laws,
regulations or administrative requirements relating to any Tax.
     “Transactions” means the Distributions, any other transactions contemplated
by the Distribution Agreement and any other transfer of assets (whether by
contribution, sale or otherwise) between any member of the Synovus Group and the
TSYS Group in connection with the Distributions.
     “Transaction Taxes” means all (i) Taxes of any member of the Synovus Group
or the TSYS Group resulting from, or arising in connection with, the failure of
the Distributions to have Tax-Free Status, (ii) Taxes of the type described in
clause (i) of any third party for which any member of the Synovus Group or TSYS
Group becomes liable, and (iii) reasonable out of pocket legal, accounting and
other advisory and court fees in connection with liability for Taxes described
in clauses (i) or (ii).
     “Transition Services Agreement” has the meaning set forth in the
Distribution Agreement.
     “TSYS” has the meaning set forth in the preamble to this Agreement.

5



--------------------------------------------------------------------------------



 



     “TSYS Active Trade or Business” means the active conduct by TSYS of the
businesses conducted by the members of the TSYS Group as of the Distribution
Date (determined in accordance with Section 355(b) of the Code).
     “TSYS Assets” means the assets that are, or were, used or held for use
primarily in the conduct of the TSYS Business.
     “TSYS Business” has the meaning set forth in the Distribution Agreement.
     “TSYS Capital Stock” means (i) all classes or series of capital stock of
TSYS and (ii) all options, warrants and other rights to acquire such capital
stock.
     “TSYS Common Stock” has the meaning set forth in the Recitals.
     “TSYS Group” means TSYS and its Affiliates.
     “TSYS Officer’s Certificate” means a letter executed by an officer of TSYS
and provided to King & Spalding LLP as a condition for the completion of the Tax
Opinion.
     “TSYS Separate Tax Liability” means an amount, determined in a manner
consistent with Past Practices to the extent applicable, equal to the Tax
liability that TSYS and each TSYS Affiliate would have incurred if they had
filed a consolidated return, combined return or a separate return, as the case
may be, separate from the members of the Synovus Group for all relevant Tax
Periods; provided, however, that (i) if a Tax Item created by TSYS or a TSYS
Affiliate (or otherwise allocated thereto under Section 2.5(d) of this
Agreement) is used on a Joint Return and a portion of the Tax Item so used did
not otherwise reduce the amount of Tax liability that TSYS and each TSYS
Affiliate would have incurred on a separate return basis, then the amount of the
TSYS Separate Tax Liability shall be reduced by the amount of any net reduction
of the Synovus Group’s aggregate Tax liability resulting from the use by the
Synovus Group of such portion of such Tax Item and (ii) any Tax Item arising
from or otherwise relating to the intercompany sale by Synovus of the stock of
ProCard, Inc. to TSYS on or about November 1, 2002, shall be treated, solely for
purposes of calculating the TSYS Separate Tax Liability under this Agreement, as
a Tax Item attributable to the TSYS Group and not the Synovus Group.
ARTICLE II
TAX SHARING
     Section 2.1 Responsibility and Indemnification for Taxes.
     (a) From and after the Distribution Date, without duplication, each of
Synovus and TSYS shall be responsible for, and shall pay its respective share
of, the liability for Taxes of Synovus, TSYS and their respective Affiliates, as
provided in this Agreement. Synovus shall indemnify and hold harmless TSYS and
its Affiliates from any Taxes for which Synovus is responsible under this
Agreement. TSYS shall indemnify and hold harmless Synovus and its Affiliates
from any Taxes for which TSYS is responsible pursuant to this Agreement.

6



--------------------------------------------------------------------------------



 



     (b) Payments to Taxing Authorities and between the parties, as the case may
be, shall be made in accordance with the provisions of this Agreement.
     Section 2.2 TSYS’s Liability for Taxes. TSYS shall be liable for the
following Taxes, and shall be entitled to receive and retain all refunds of
Taxes previously incurred by TSYS or the TSYS Business with respect to such
Taxes:
     (a) all Taxes incurred with respect to all Joint Returns to the extent such
Taxes are related to (i) a TSYS Separate Tax Liability or (ii) the TSYS Assets
or the TSYS Business for any taxable period;
     (b) any Transaction Taxes that are solely attributable to:
     (i) any inaccurate statement or representation of fact or intent (or
omission to state a material fact) in Section 4.1 that relates to the TSYS
Group;
     (ii) any inaccurate statement or representation of fact or intent (or
omission to state a material fact) in the TSYS Officer’s Certificate;
     (iii) any action or omission by any member of the TSYS Group after the date
of this Agreement inconsistent with the covenants set forth in this Agreement;
or
     (iv) any other action or omission by any member of the TSYS Group
(including without limitation the application of Section 355(e) or (f) of the
Code to either of the Distributions resulting from one or more acquisitions of
the stock or assets of TSYS);
     (c) fifty percent (50%) of any Transaction Taxes that are not solely
attributable to any event or circumstance described in Section 2.2(b) and are
not solely attributable to any event or circumstance described in
Section 2.3(b);
     (d) except as otherwise agreed in writing by Synovus or CB&T, on the one
hand, and TSYS, on the other hand, fifty percent (50%) of any stamp, sales, use,
gross receipts, value-added, real estate transfer or other transfer Taxes
imposed in connection with the Transactions;
     (e) all Taxes related to TSYS Separate Returns;
     (f) all Taxes of the Synovus Group that are attributable to the
disallowance or recapture of any Georgia income tax credit that was assigned to
the Synovus Group by a member of the TSYS Group in accordance with
Section 48-7-42 of the Official Code of Georgia Annotated; and
     (g) all Taxes incurred with respect to the members of the TSYS Group for
any Post-Distribution Tax Period.

7



--------------------------------------------------------------------------------



 



     Section 2.3 Synovus’s Liability for Taxes. Synovus shall be liable for the
following Taxes, and shall be entitled to receive and retain all refunds of
Taxes previously incurred by Synovus with respect to such Taxes:
     (a) except as provided for in Section 2.2(a), (b), (c), (d) or (f), all
Taxes incurred with respect to all Joint Returns;
     (b) any Transaction Taxes that are solely attributable to:
     (i) any inaccurate statement or representation of fact or intent (or
omission to state a material fact) in Section 4.1 that relates to the Synovus
Group;
     (ii) any inaccurate statement or representation of fact or intent (or
omission to state a material fact) in the Synovus Officer’s Certificate;
     (iii) any action or omission by any member of the Synovus Group after the
date of this Agreement inconsistent with the covenants set forth in this
Agreement; or
     (iv) any other action or omission by any member of the Synovus Group
(including without limitation the application of Section 355(e) or (f) of the
Code to either of the Distributions resulting from one or more acquisitions of
the stock or assets of Synovus or CB&T).
     (c) fifty percent (50%) of any Transaction Taxes that are not solely
attributable to any event or circumstance described in Section 2.2(b) and are
not solely attributable to any event or circumstance described in
Section 2.3(b);
     (d) except as otherwise agreed in writing by Synovus or CB&T, on the one
hand, and TSYS, on the other hand, fifty percent (50%) of any stamp, sales, use,
gross receipts, value-added, real estate transfer or other transfer Taxes
imposed in connection with the Transactions; and
     (e) except as provided for in Section 2.2(f), all Taxes incurred with
respect to the members of the Synovus Group for any Post-Distribution Tax
Period.
     Section 2.4 Payment of Allocable Taxes.
     (a) With respect to each payment of Tax that is due after the Distribution
Date in connection with the filing of any Joint Return, including estimated tax
installments and payments made in connection with extension requests, Synovus
shall notify TSYS in writing of the amount of the tax sharing payment due from
TSYS, calculated under the principles of this Agreement, and TSYS shall make its
tax sharing payment to Synovus (to the extent not previously paid by TSYS) not
later than five (5) days after receipt of such notice from Synovus; provided,
however, that TSYS shall not be required to make a tax sharing payment to
Synovus hereunder more than ten (10) days before the applicable Tax payment is
due to the applicable Taxing Authority. Tax sharing payments made by the TSYS
Group under this Section 2.4(a), as well as tax sharing

8



--------------------------------------------------------------------------------



 



payments made by TSYS Group prior to the Distribution Date, shall be trued up
when each applicable Joint Return is finalized and filed.
     (b) If any Tax Return for a Pre-Distribution Tax Period is examined by a
Taxing Authority and such examination results in additional TSYS Separate Tax
Liability, TSYS (or a TSYS Affiliate, if appropriate) shall pay (or cause the
TSYS Affiliate to pay) to Synovus or, if applicable, the appropriate Taxing
Authority, an amount equal to the increase in TSYS Separate Tax Liability,
within thirty (30) days after a Final Determination.
     (c) If any Tax Return for a Pre-Distribution Tax Period is examined by a
Taxing Authority and such examination results in a lower TSYS Separate Tax
Liability, Synovus shall pay to TSYS an amount equal to the decrease in the TSYS
Separate Tax Liability, within thirty (30) days after a Final Determination.
     Section 2.5 Allocation of Certain Income Taxes and Income Tax Items.
     (a) If Synovus, TSYS or any of their respective Affiliates is permitted but
not required under applicable Tax laws to treat the Distribution Date as the
last day of a taxable period, then the parties shall treat such day as the last
day of a taxable period under such applicable Tax law and shall file any
elections necessary or appropriate to such treatment, provided that this Section
2.5(a) shall not be construed to require Synovus to change its taxable year.
     (b) Transactions occurring, or actions taken, on the Distribution Date but
after the Second Distribution outside the ordinary course of business by, or
with respect to, TSYS or any of its Affiliates shall be deemed subject to the
“next day rule” of Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) (and under
any comparable or similar provision under state, local or foreign laws or
regulations, provided that if there is no comparable or similar provision under
state, local or foreign laws or regulations, then the transaction will be deemed
subject to the “next day rule” and as such shall for purposes of this Agreement
be treated (and consistently reported by the parties) as occurring in a
Post-Distribution Tax Period of TSYS or a TSYS Affiliate, as appropriate).
     (c) Any Taxes for a Straddle Period shall, for purposes of this Agreement,
be apportioned between the portion of the period ending on and including the
Distribution Date and the portion of the period beginning after the Distribution
Date, and each such portion of such period shall be deemed to be a taxable
period (whether or not it is in fact a taxable period). Any allocation of income
or deductions required to determine any Income Taxes for a Straddle Period shall
be made by means of a closing of the books and records of TSYS and its
Affiliates as of the close of business on the Distribution Date, provided that
(i) Synovus may elect to allocate Tax Items (other than any extraordinary Tax
Items) ratably in the month in which the Second Distribution occurs (and if
Synovus so elects, TSYS shall so elect) as described in Treasury Regulations
Section 1.1502-76(b)(2)(iii) and corresponding provisions of state, local, and
foreign Tax laws; and (ii) subject to clause (i), exemptions, allowances or
deductions that are calculated on an annual basis, and not on a closing of the
books method (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the period ending on and including the
Distribution Date and the period beginning after the Distribution Date based on
the

9



--------------------------------------------------------------------------------



 



number of days for the portion of the Straddle Period ending on and including
the Distribution Date, on the one hand, and the number of days for the portion
of the Straddle Period beginning after the Distribution Date, on the other hand.
     (d) Tax attributes determined on a consolidated or combined basis for
taxable periods ending before or including the Distribution Date shall be
allocated to Synovus and its Affiliates, and TSYS and its Affiliates, in
accordance with the Code and the Treasury Regulations (and any applicable state,
local, or foreign law or regulation). Synovus shall reasonably determine the
amounts and proper allocation of such attributes. Synovus and TSYS agree to
compute their Tax liabilities for taxable periods after the Distribution Date
consistent with that determination and allocation, and treat the Tax Items as
reflected on any federal (or applicable state, local or foreign) Income Tax
Return filed by the parties as presumptively correct.
     Section 2.6 Tax Refunds. Except as provided in Section 2.7:
     (a) Synovus shall be entitled to all refunds (including refunds paid by
means of a credit against other or future Tax liabilities) and credits with
respect to any Tax for which Synovus is responsible under this Agreement,
including by means of indemnification pursuant to the terms of this Agreement.
TSYS shall be entitled to all refunds (including refunds paid by means of a
credit against other or future Tax liabilities) and credits with respect to any
Tax for which TSYS is responsible under this Agreement, including by means of
indemnification pursuant to the terms of this Agreement.
     (b) Synovus and TSYS shall each forward to the other party, or reimburse
such other party for, any refunds received by the first party and due to such
other party pursuant to this Section within ten (10) days of the receipt of any
such refund. Where a refund is received in the form of a credit against other or
future Tax liabilities, reimbursement with respect to such refund shall be due
in each case on the due date for payment of the Tax against which such refund
has been credited. All payments made pursuant to this Section 2.6 shall describe
in reasonable detail the basis for the calculation of the amount being paid.
     (c) If one party so requests, the other party (at the first party’s
expense) may file for and pursue any refund to which the first party is entitled
under this Section, provided that the other party shall not be required to file
amended Tax Returns or otherwise pursue any refund on behalf of the first party
if such other party determines, in its sole and absolute discretion, not to do
so.
     (d) If the other party pays any amount to the first party under this
Section 2.6 and, as a result of a subsequent Final Determination, the first
party is not entitled to some or all of such amount, the other party shall
notify the first party of the amount to be repaid to the other party, and the
first party shall then repay such amount to the other party, together with any
interest, fines, additions to Tax, penalties or any other additional amounts
imposed by a Taxing Authority relating thereto.

10



--------------------------------------------------------------------------------



 



     Section 2.7 Carrybacks.
     (a) Notwithstanding anything in this Agreement, TSYS shall file (or cause
to be filed) on a timely basis any available election to waive the carryback of
net operating losses, Tax credits or other Tax Items by TSYS or any Affiliate
from a Post-Distribution Tax Period to a Straddle Period or Pre-Distribution Tax
Period.
     (b) If, notwithstanding the provisions of Section 2.7(a), TSYS is required
to carry back losses or credits, TSYS shall be entitled to any refund of any Tax
obtained by Synovus or a Synovus Affiliate as a result of the carryback of
losses or credits of TSYS or a TSYS Affiliate from any Post-Distribution Tax
Period to any Pre-Distribution Tax Period or Straddle Period. Such refund is
limited to the lesser of (i) the reduction in the TSYS Separate Tax Liability
for all tax periods resulting from the carryback or (ii) the net amount received
by Synovus or a Synovus Affiliate (by refund, offset against other Taxes, or
otherwise), net of any Tax Detriment incurred by Synovus or such Affiliate
resulting from such refund. Upon request by TSYS, Synovus shall advise TSYS of
an estimate of any Tax Detriment Synovus projects will be associated with any
carryback of losses or credits of TSYS and its Affiliates provided in this
Section 2.7(b).
     (c) If TSYS has a Tax Item that must be carried back to any
Pre-Distribution Tax Period, TSYS shall notify in writing Synovus that such Tax
Item must be carried back. Such notification shall include a description in
reasonable detail of the grounds for the refund and the amount thereof, and a
certification by an appropriate officer of TSYS setting forth TSYS’s belief
(together with supporting analysis) that the Tax treatment of such Tax Item is
more likely than not correct, and is not a Tax Item arising from a Reportable
Transaction.
     (d) If Synovus pays any amount to TSYS under Section 2.7(b) and, as a
result of a subsequent Final Determination, TSYS is not entitled to some or all
of such amount, Synovus shall notify TSYS of the amount to be repaid to Synovus,
and TSYS shall then repay such amount to Synovus, together with any interest,
fines, additions to Tax, penalties or any other additional amounts imposed by a
Taxing Authority relating thereto.
     Section 2.8 Georgia Income Tax Credits.
     (a) If a member of the Synovus Group uses a Georgia income tax credit
(including a carryover of an unused credit) that originally was earned by a
member of the TSYS Group in a taxable year of such TSYS Group member ending on
or before the Distribution Date, which tax credit subsequently was assigned to a
member of the Synovus Group pursuant to with Section 48-7-42 of the Official
Code of Georgia Annotated, Synovus shall make a payment to TSYS equal to the
amount by which the net aggregate federal and state Income Tax liability of the
Synovus Group actually was reduced as a result of the use of such assigned
credit or carryover of such assigned credit.
     (b) The terms and conditions under which Georgia income tax credits earned
by the TSYS Group in taxable periods beginning after the Distribution Date shall
be assigned to members of the Synovus Group pursuant to Section 48-7-42 of the
Official Code of Georgia Annotated are set forth on Exhibit A hereto.

11



--------------------------------------------------------------------------------



 



ARTICLE III
PREPARATION AND FILING OF TAX RETURNS
     Section 3.1 Synovus Responsibility.
     (a) Subject to Section 3.1(b), Synovus shall make all determinations with
respect to, have ultimate control over the preparation of, and file all
(i) Joint Returns and (ii) Synovus Separate Returns, in each case as it
determines to be mandatory or advisable and for all taxable periods.
     (b) Synovus and TSYS shall cooperate with each other and with any third
parties engaged to provide tax preparation services or advice, in accordance
with Past Practices to the extent applicable, in connection with the preparation
and filing of Joint Returns for Pre-Distribution Tax Periods that are due after
the Distribution Date (giving effect to filing extensions).
     Section 3.2 TSYS Responsibility. TSYS shall make all determinations with
respect to, have ultimate control over the preparation of, and file all Tax
Returns (other than those described in Section 3.1) for the TSYS Group as it
determines to be mandatory or advisable and for all tax periods; provided,
however, that TSYS may engage Synovus to prepare Tax Returns pursuant to the
terms and conditions of the Transition Services Agreement.
     Section 3.3 Tax Accounting Practices.
     (a) Except as provided in Section 3.3(b), any Tax Return for any
Pre-Distribution Tax Period, to the extent it relates to members of the TSYS
Group, shall be prepared in accordance with practices, accounting methods,
elections, conventions and Tax positions used with respect to the Tax Return in
question for periods prior to the Distribution (“Past Practices”), and, in the
case of any item the treatment of which is not addressed by Past Practices, in
accordance with generally acceptable Tax accounting practices. Notwithstanding
the foregoing, for any Tax Return described in the preceding sentence, (i) a
party will not be required to follow Past Practices if, and to the extent that,
it obtains either (A) the written consent of the other party (not to be
unreasonably withheld) or (B) a “should” level opinion from a Tax Advisor that
the proposed method of reporting is correct and (ii) Synovus shall have the
right to determine which entities will be included in any Joint Return that it
is responsible for filing.
     (b) The parties shall report the Transaction for all Tax purposes in a
manner consistent with the Tax Opinion, unless, and only to the extent, an
alternative position is required pursuant to a Final Determination. Synovus
shall determine the Tax treatment to be reported on any Tax Return of any Tax
issue relating to the Transaction that is not covered by the Tax Opinion.
     Section 3.4 Right to Review Tax Returns. Upon request, each party shall
make available to the other party the portion of any Pre-Distribution Tax Period
Tax Returns that relates to the TSYS Group.

12



--------------------------------------------------------------------------------



 



ARTICLE IV
TAX-FREE STATUS OF THE DISTRIBUTIONS
     Section 4.1 Representations.
     (a) Each of Synovus and CB&T represents that (i) it knows of no fact that
may cause the Distributions to fail to have Tax-Free Status, (ii) it has no plan
or intention to take any action inconsistent with the Synovus Officer’s
Certificate or the covenants set forth in this Agreement, and (iii) to the
knowledge and belief of Synovus and CB&T, no officer or director of Synovus or
CB&T (nor any person acting with the permission of any such officer or director)
has participated in any “agreement, understanding, arrangement or substantial
negotiations” (as those terms are used in Treasury Regulations section
1.355-7(h)) with respect to any transaction involving the issuance or other
acquisition of Synovus Capital Stock or of CB&T Capital Stock (excluding for
this purpose (w) issuances of Synovus Capital Stock meeting the requirements of
Safe Harbor VIII of Treasury Regulation Section 1.355-7(d) (relating to certain
compensatory transfers of stock), (x) transfers on an established market of
Synovus Capital Stock described in Safe Harbor VII of Treasury
Regulation Section 1.355-7(d), (y) issuances of Synovus Capital Stock described
in Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d), or (z) issuances of Synovus Capital
Stock in one or more bank acquisitions that may have been the subject of
“substantial negotiations” during the two-year period prior to the Distributions
where the aggregate amount of Synovus Capital Stock to be issued in such
acquisitions does not exceed five percent (by vote and by value) of the total
outstanding Synovus Capital Stock), or any merger or acquisition involving all
or substantially all of the assets of Synovus or CB&T.
     (b) TSYS represents that (i) it knows of no fact that may cause the
Distributions to fail to have Tax-Free Status, (ii) it has no plan or intention
to take any action inconsistent with the TSYS Officer’s Certificate or the
covenants set forth in this Agreement, and (iii) to the knowledge and belief of
TSYS, no officer or director of TSYS (nor any person acting with the permission
of any such officer or director) has participated in any “agreement,
understanding, arrangement or substantial negotiations” (as those terms are used
in Treasury Regulations section 1.355-7(h)) with respect to any transaction
involving the issuance or other acquisition of TSYS Capital Stock (excluding for
this purpose (x) issuances of TSYS Capital Stock meeting the requirements of
Safe Harbor VIII of Treasury Regulation Section 1.355-7(d) (relating to certain
compensatory transfers of stock), (y) transfers on an established market of TSYS
Capital Stock described in Safe Harbor VII of Treasury
Regulation Section 1.355-7(d) or (z) issuances of TSYS Capital Stock described
in Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d)), or any merger or acquisition
involving all or substantially all of the assets of TSYS.
     Section 4.2 Covenants.
     (a) Each of Synovus, CB&T and TSYS will not take or fail to take, or permit
its Affiliates to take or fail to take, any action where that action or omission
would (i) violate, be inconsistent with or cause to be untrue any covenant,
representation or statement in, as

13



--------------------------------------------------------------------------------



 



applicable, the Synovus Officer’s Certificate or the TSYS Officer’s Certificate,
or (ii) prevent, or be reasonably likely to prevent, the Tax-Free Status.
     (b) During the Restricted Period, except as provided in Section 4.2(c),
TSYS shall not, and shall not permit its Affiliates to, in a single transaction
or in a series of transactions:
     (i) liquidate or partially liquidate, including by way of merger or
consolidation, any member of the TSYS Group other than TSYS;
     (ii) liquidate or partially liquidate TSYS;
     (iii) cause or permit TSYS to cease to engage in the TSYS Active Trade or
Business; or
     (iv) sell or transfer assets, other than inventory sold or transferred in
the ordinary course of business, constituting (A) 50% or more of the gross
assets that are held by any member of the TSYS Group and are used in the TSYS
Active Trade or Business and are relied upon to satisfy the requirements of
Section 355(b) of the Code, (B) 50% or more of the consolidated gross assets of
the TSYS Group that are used in the TSYS Active Trade or Business or (C) any
lesser amount if that sale or transfer could reasonably be expected to result in
a significant and material change to, or termination of, the TSYS Active Trade
or Business after the Distribution Date.
     (c) Notwithstanding Section 4.2(b):
     (i) clauses (i) through (iv) of Section 4.2(b) shall not apply upon the
prior written consent of Synovus, which consent may not be withheld if Synovus
determines in good faith that TSYS has provided it with Satisfactory Guidance
that the proposed actions will not result in Transaction Taxes; and
     (ii) clauses (i) and (iv) of Section 4.2(b) shall not apply after the date
that is six months after the Distribution Date.
     (d) During the Restricted Period, except as provided in Section 4.2(e),
Synovus shall not, and shall not permit its Affiliates to, in a single
transaction or in a series of transactions:
     (i) liquidate or partially liquidate, including by way of merger or
consolidation, any member of the Synovus Group other than Synovus or CB&T;
     (ii) liquidate or partially liquidate Synovus or CB&T;
     (iii) cause or permit Synovus to cease to engage in the Synovus Active
Trade or Business;
     (iv) dispose of the CB&T Capital Stock or cause or permit CB&T to cease to
engage in the CB&T Active Trade or Business; or

14



--------------------------------------------------------------------------------



 



     (v) sell or transfer assets, other than inventory sold or transferred in
the ordinary course of business, constituting (A) 50% or more of the gross
assets that are held by any member of the Synovus Group and are used in the
Synovus Active Trade or Business and are relied upon to satisfy the requirements
of Section 355(b) of the Code, (B) 50% or more of the gross assets that are held
by CB&T and are used in the CB&T Active Trade or Business and are relied upon to
satisfy the requirements of Section 355(b) of the Code, (C) 50% or more of the
consolidated gross assets of the Synovus Group that are used in the Synovus
Active Trade or Business or (D) any lesser amount if that sale or transfer could
reasonably be expected to result in a significant and material change to, or
termination of, the Synovus Active Trade or Business or the CB&T Active Trade or
Business after the Distribution Date.
     (e) Notwithstanding Section 4.2(d):
     (i) clauses (i) through (v) of Section 4.2(d) shall not apply upon the
prior written consent of TSYS, which consent may not be withheld if TSYS
determines in good faith that Synovus has provided it with Satisfactory Guidance
that the proposed actions will not result in Transaction Taxes; and
     (ii) clauses (i) and (v) of Section 4.2(d) shall not apply after the date
that is six months after the Distribution Date.
     Section 4.3 Procedures Regarding Opinions and Rulings.
     (a) If TSYS may take certain actions conditioned upon the receipt by
Synovus of Satisfactory Guidance, Synovus, at the request of TSYS, shall use
commercially reasonable efforts to obtain expeditiously, or to assist TSYS in
obtaining, such Satisfactory Guidance. Synovus shall not be required to take any
action pursuant to this Section 4.3(a) if TSYS fails to certify, upon request,
that all information and representations relating to any member of the TSYS
Group in the relevant documents are true, correct and complete. TSYS shall
reimburse Synovus for all reasonable out-of-pocket costs and expenses incurred
by Synovus in obtaining Satisfactory Guidance.
     (b) If Synovus or CB&T may take certain actions conditioned upon the
receipt by TSYS of Satisfactory Guidance, TSYS, at the request of Synovus or
CB&T, shall use commercially reasonable efforts to obtain expeditiously, or to
assist Synovus or CB&T in obtaining, such Satisfactory Guidance. TSYS shall not
be required to take any action pursuant to this Section 4.3(b) if Synovus or
CB&T fails to certify, upon request, that all information and representations
relating to any member of the Synovus Group in the relevant documents are true,
correct and complete. Synovus shall reimburse TSYS for all reasonable
out-of-pocket costs and expenses incurred by TSYS in obtaining Satisfactory
Guidance.
     (c) Synovus shall have the right to obtain a ruling from the IRS (or any
other Taxing Authority) or a Supplemental Tax Opinion at any time in its sole
discretion. Synovus shall reimburse TSYS for all reasonable out-of-pocket costs
and expenses incurred by the TSYS Group in obtaining such a ruling or
Supplemental Tax Opinion.

15



--------------------------------------------------------------------------------



 



     (d) TSYS shall have the right to obtain a ruling from the IRS (or any other
Taxing Authority) or a Supplemental Tax Opinion at any time in its sole
discretion. TSYS shall reimburse Synovus for all reasonable out-of-pocket costs
and expenses incurred by the Synovus Group in obtaining such a ruling or
Supplemental Tax Opinion.
ARTICLE V
TAX CONTESTS; INDEMNIFICATION; COOPERATION
     Section 5.1 Notices.
     (a) Within 15 days after a party (the “Indemnitee”) becomes aware of the
existence of a Tax Contest that may give rise to an indemnification claim under
this Agreement by it against the other party (the “Indemnifying Party”), the
Indemnitee shall promptly notify the Indemnifying Party of the Tax Contest, and
thereafter shall promptly forward or make available to the Indemnifying Party
copies of notices and communications with a Taxing Authority relating to such
Tax Contest.
     (b) The Indemnifying Party shall not be responsible for any increase in
amounts to which the Indemnitee is otherwise entitled to the extent that such
increase results solely from the failure of the Indemnitee to provide timely
notice as required pursuant to Section 5.1(a).
     Section 5.2 Control of Tax Contests.
     (a) Except as otherwise provided in Section 5.2(b), Synovus shall control,
and shall have sole discretion in handling, settling or contesting, any Tax
Contest relating to any Joint Returns, any Synovus Separate Returns or the Tax
treatment of the Transactions, provided that (i) Synovus shall act in reasonable
good faith in connection with its control of any such Tax Contests, (ii) TSYS
shall have the right to participate in and advise on (including, without
limitation, the opportunity to review and comment upon Synovus’s communications
with the Taxing Authority, which comments shall be incorporated upon the consent
of Synovus, not to be unreasonably withheld) such items for which TSYS could be
liable under Article II as a result of such Tax Contest, and (iii) Synovus shall
not settle or compromise items for which TSYS could be liable under Article II
as a result of such Tax Contest without the prior written consent of TSYS, which
shall not unreasonably be withheld.
     (b) Synovus and TSYS shall jointly control Tax Contests relating to Tax
liability arising from the failure of the Transactions to qualify for tax-free
treatment under Section 355 of the Code, if TSYS potentially would be liable to
Synovus under Article II as a result of such Tax Contest. Neither party shall
have the right to settle any such Tax Contest without the consent of the other
party.
     (c) TSYS shall have sole control over any Tax Contest relating to the TSYS
Separate Returns; provided, however, that if Synovus is responsible under this
Agreement for any Taxes relating to such Tax Contest, then TSYS shall control,
and shall have sole discretion in handling, settling or contesting such Tax
Contest, provided that (i) TSYS shall act in reasonable good faith in connection
with its control of any such Tax Contest, (ii) Synovus shall have the right to

16



--------------------------------------------------------------------------------



 



participate in and advise on (including, without limitation, the opportunity to
review and comment upon TSYS’s communications with the Taxing Authority, which
comments shall be incorporated upon the consent of TSYS, not to be unreasonably
withheld) such items for which Synovus could be liable under Article II as a
result of such Tax Contest, and (iii) TSYS shall not settle or compromise items
for which Synovus could be liable under Article II as a result of such Tax
Contest without the prior written consent of Synovus, which shall not
unreasonably be withheld.
     (d) Any out-of-pocket expenses incurred in handling, settling or contesting
any Tax Contest shall be borne ratably by the parties based on their ultimate
liability under this Agreement for the Taxes to which the Tax Contest relates.
     Section 5.3 Indemnification Payments.
     (a) An Indemnitee shall be entitled to make a claim for payments pursuant
to this Agreement when the Indemnitee determines that it is entitled to such
payment and the amount of such payment (including, for the avoidance of doubt,
the finalization of a Tax Return before filing). The Indemnitee shall provide to
the Indemnifying Party notice of such claim within 10 days of the date on which
it first becomes so entitled to claim such payment, including a description of
such claim and a detailed calculation of the amount of the indemnification
payment that is claimed; provided, however, that no delay on the part of the
Indemnitee in notifying the Indemnifying Party shall relieve the Indemnifying
Party from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is actually and materially prejudiced thereby. Except as
provided in Section 5.3(b), the Indemnifying Party shall make the claimed
payment to the Indemnitee within 10 days after receiving such notice, unless
(and then only to the extent that) the Indemnifying Party reasonably disputes
its liability for, or the amount of, such payment.
     (b) If the Indemnitee will be obligated to make the payment described in
Section 5.3(a) to a Taxing Authority or other third party (including expenses
reimbursable under this Agreement), the Indemnifying Party shall not be
obligated to pay the Indemnitee more than 5 days before the Indemnitee incurs
such expense or makes such payment. If the Indemnitee’s claim for payment arises
from a payment that the Indemnifying Party will receive from a third party, such
as a refund, the Indemnifying Party shall not be obligated to pay the Indemnitee
until 5 days after the Indemnifying Party receives such payment.
     (c) In the case of a claim under Article II where no payment will be made
to or received from a Taxing Authority, Section 5.3(b) shall be applied to the
payments that would be made to or from a Taxing Authority if the TSYS Group were
treated as a standalone group for all taxable periods.
     Section 5.4 Interest on Late Payments. Interest shall accrue with respect
to any indemnification payment (including any disputed payment that is
ultimately required to be made), not made within the period for payment, at the
Applicable Rate.
     Section 5.5 Treatment of Payments. The amount of all indemnification
obligations under this Agreement shall be decreased to take into account the Tax
Benefits to the Indemnitee

17



--------------------------------------------------------------------------------



 



of the deductibility of any indemnified item and shall be increased where
necessary so that, after all the required deductions have been made and Taxes
imposed, the Indemnitee receives the net amount it would have been entitled to
receive under this Agreement in the absence of such deductions and Taxes. Any
payments made to one party by another party pursuant to this Agreement shall be
treated by the parties for all Tax purposes as a distribution by, or capital
contribution to, TSYS, as the case may be, made immediately prior to the
Distributions, except to the extent otherwise required by a Final Determination.
     Section 5.6 Expenses. Except as otherwise provided herein, each party and
its Affiliates shall bear their own expenses incurred in connection with the
preparation of Tax Returns, Tax Contests, and all other matters under this
Agreement.
     Section 5.7 Cooperation. Each member of the Synovus Group and the TSYS
Group shall cooperate fully with all reasonable requests from the other party in
connection with the preparation and filing of Tax Returns, Tax Contests, and all
other matters covered by this Agreement.
     (a) Such cooperation shall include:
     (i) the retention until the expiration of the applicable statute of
limitations, and the provision upon request, of Tax Returns, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to Tax Returns, including
accompanying schedules, related workpapers, and documents relating to rulings or
other determinations by Taxing Authorities;
     (ii) the execution of any document that may be necessary or reasonably
helpful in connection with any Tax Contest, the filing of a Tax Return by a
member of the Synovus Group or the TSYS Group, obtaining a tax opinion or
private letter ruling, or other matters covered by this Agreement, including
certification (provided in such form as may be required by applicable law or
reasonably requested and made to the best of a party’s knowledge) of the
accuracy and completeness of the information it has supplied;
     (iii) the use of the parties’ reasonable best efforts to obtain any
documentation that may be necessary or reasonably helpful in connection with any
of the foregoing;
     (iv) the use of the parties’ reasonable best efforts to make the applicable
party’s current or former officers, employees, agents and facilities available
on a reasonable and mutually convenient basis in connection with the foregoing
matters; and
     (v) making determinations with respect to actions described in Section
4.2(c)(i) and (e)(i) as promptly as practicable.

18



--------------------------------------------------------------------------------



 



     (b) If a party fails to comply with any of its obligations set forth in
this Section 5.7 upon reasonable request and notice by the other party, and such
failure results in the imposition of additional Taxes, the nonperforming party
shall be liable in full for such additional Taxes.
     Section 5.8 Confidentiality. Any information or documents relating to
Taxes, including any such information provided under this Agreement, shall be
kept confidential, except as may otherwise be necessary in connection with the
filing of Tax Returns or with any Tax Contest. In addition, if Synovus, CB&T or
TSYS determines that providing such information could be commercially
detrimental, violate any law or agreement or waive any privilege, the parties
shall use reasonable best efforts to permit compliance with the obligations
under this Agreement in a manner that avoids any such harm or consequence.
     Section 5.9 Retention of Tax Records. On or prior to the Distribution Date,
Synovus shall deliver or cause to be delivered to TSYS all materials,
agreements, documents, books, records and files, if any, in the possession of
Synovus or a Synovus Affiliate relating to Taxes of the TSYS Business. TSYS may
request from Synovus and retain copies of, and Synovus may request from TSYS and
retain copies of, (i) with respect to any Joint Return, all pro forma federal
and state Tax Returns, supporting schedules and workpapers related to members of
the TSYS Group, and (ii) any Separate Returns with respect to any
Pre-Distribution Tax Period for any TSYS Group members, including supporting
schedules and workpapers. Neither Synovus nor TSYS (nor any of their respective
Affiliates) shall dispose of any documentation with respect to any
Pre-Distribution Tax Period, including books, records, Tax Returns and all
supporting schedules and information relating thereto, of any member of the
other Group, or in the case of the TSYS Group any member included in a Joint
Return, for a minimum of ten (10) years after the expiration of the applicable
Pre-Distribution Tax Period (or, if later, until the expiration of the
applicable statute of limitations), and each party shall promptly notify the
other party in the event that any such documentation is inadvertently destroyed,
damaged or otherwise disposed of. Prior to disposing of any such documentation,
each party shall provide written notice to the other party describing the
documentation proposed to be disposed of at least thirty (30) days prior to
taking such action. The other party may arrange to take delivery of the
documentation described in the notice at its own expense during the succeeding
thirty (30) day period.
ARTICLE VI
DISPUTE RESOLUTION
Any Dispute arising under this Agreement shall be resolved pursuant to the
negotiation and mediation procedures specified in Section 5.5(a) and (b) of the
Distribution Agreement. Any such Dispute that has not been timely resolved in
accordance with such procedures shall be finally resolved under the procedures
set forth in this Article VI, in lieu of the arbitration procedures specified in
Section 5.5(c) of the Distribution Agreement. Within ten (10) days following the
failure of mediation under Section 5.5(c) of the Distribution Agreement, Synovus
and TSYS shall jointly retain a nationally recognized law firm or “big four”
accounting firm, which firm is independent of both parties (the “Independent
Firm”), to resolve the Dispute. If the parties cannot jointly agree on an
Independent Firm to resolve the Dispute within the ten (10) day period, then
within a period of an additional ten (10) days, each party shall select a

19



--------------------------------------------------------------------------------



 



nationally recognized law firm or “big four” accounting firm, which firm is
independent of both parties, and those firms shall jointly select an Independent
Firm which shall make the determination under this Article VI. The Independent
Firm shall act as an arbitrator to resolve all points of disagreement, and its
decision shall be final and binding upon all parties involved. The Independent
Firm shall determine the appropriate outcome based on this Agreement with
respect to each disputed item. The Independent Firm shall make such
determinations within ninety (90) days from the date on which it is selected,
unless the parties mutually agree to an extension of such period or the
Independent Firm, in its discretion, determines that an extension of such period
is warranted by exceptional circumstances. Any determination by the Independent
Firm shall be in writing. Following the decision of the Independent Firm,
Synovus and TSYS shall each take or cause to be taken any action necessary to
implement the decision of the Independent Firm. The fees and expenses relating
to the Independent Firm shall be borne by the party that such Independent Firm
determines has lost the dispute. In all other events, the fees and expenses
relating to the Independent Firm shall be shared based on the difference between
the position taken by Synovus, on the one hand, and the position taken by TSYS,
on the other hand, initially presented to the Independent Firm (based on the
aggregate of all differences taken as a whole) and the final resolution as
determined by the Independent Firm in proportion to the total difference between
the initial position taken by Synovus and the initial position taken by TSYS.
Any controversy concerning whether a Dispute is an arbitrable Dispute, whether
arbitration has been waived, whether an assignee of this Agreement is bound to
arbitrate, or as to the interpretation of enforceability of this Article VI
shall be determined by the Independent Firm. In resolving any Dispute, the
Parties intend that the Independent Firm apply the terms and conditions of this
Agreement and the substantive laws of the State of Georgia, without regard to
the choice of law principles thereof that could mandate the application of the
laws of another jurisdiction. The Parties agree to comply with any award made by
the Independent Firm pursuant to this Article VI and agree to enforcement of or
entry of judgment upon such award, by any court of competent jurisdiction. The
Independent Firm shall be entitled, if appropriate, to award any remedy in such
proceedings available under this Agreement and Georgia law, including monetary
damages, specific performance and all other forms of legal and equitable relief;
provided, however, the Independent Firm shall not be entitled to award punitive,
exemplary, multiple or any other forms of non-compensatory damages. Nothing
contained herein is intended to or shall be construed to prevent any Party from
applying to any court of competent jurisdiction for interim measures or other
provisional relief in connection with the subject matter of any Dispute. Without
prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the Independent Firm shall have full authority to grant
provisional remedies and to direct the parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any party to respect the Independent Firm’s orders to
that effect.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.1 Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
shall supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject

20



--------------------------------------------------------------------------------



 



matter hereof. All prior tax sharing agreements between the parties and/or their
respective Affiliates are hereby terminated and superseded by this Agreement.
     Section 7.2 Governing Law. This Agreement shall be governed and construed
and enforced in accordance with the laws of the State of Georgia as to all
matters regardless of the laws that might otherwise govern under the principles
of conflicts of laws applicable thereto.
     Section 7.3 Consent to Jurisdiction. Without limiting the provisions of
Article VI hereof, each of the parties irrevocably submits to the exclusive
jurisdiction of the courts of the State of Georgia or the federal courts located
in the State of Georgia for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each of
the parties agrees to commence any action, suit or proceeding relating hereto
either in the federal district courts located in the State of Georgia or, if
such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the state courts of the State of Georgia. Each of the
parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the state courts of the State of Georgia
or (ii) the federal district courts located in the State of Georgia, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
     Section 7.4 Termination. This Agreement may be terminated and the
Distributions abandoned at any time prior to the Distributions by and in the
sole discretion of Synovus without the approval of CB&T, TSYS or the
stockholders of Synovus. In the event of termination pursuant to Section 6.4 of
the Distribution Agreement, no party shall have any liability of any kind to any
other party hereunder. After the Distributions, this Agreement may not be
terminated except by an agreement in writing signed by the parties.
     Section 7.5 Notices. Any notice, demand, offer, request, payment or other
communication required or permitted to be given by any party pursuant to the
terms of this Agreement shall be in writing and shall be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally,
(iii) one (1) Business Day after being delivered by facsimile (with receipt of
appropriate confirmation), (iv) one (1) Business Day after being deposited with
an overnight courier service or (v) four (4) days after being deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the attention of
the party’s General Counsel at the address of its principal executive office or
such other address as a party may request by notifying the other in writing.
     Section 7.6 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties.
     Section 7.7 Binding Effect; Assignment. Section 6.7 of the Distribution
Agreement shall apply to this Agreement, as if the references therein to “this
Agreement” were references to this Agreement.

21



--------------------------------------------------------------------------------



 



     Section 7.8 Severability. In the event any term or other provision of this
Agreement is determined by a nonappealable decision by a court, administrative
agency or arbitrator to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.
     Section 7.9 Failure or Indulgence not Waiver. No failure or delay on the
part of any party in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right.
     Section 7.10 Amendment. No change or amendment will be made to this
Agreement except by an instrument in writing signed on behalf of each of the
parties hereto.
     Section 7.11 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     Section 7.12 Survival of Agreements. Except as otherwise contemplated by
this Agreement, all covenants and agreements of the parties contained in this
Agreement shall survive the Distribution Date.
     Section 7.13 Effectiveness. This Agreement shall become effective upon the
Distribution Date.
[Signature page follows]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first set forth above.

            SYNOVUS FINANCIAL CORP.
      By:   /s/ Thomas J. Prescott       Name:   Thomas J. Prescott     
Title:   Executive Vice President and Chief Financial Officer          COLUMBUS
BANK AND TRUST COMPANY
      By:   /s/ Stephen A. Melton       Name:   Stephen A. Melton      Title:  
President and Chief Executive Officer          TOTAL SYSTEM SERVICES, INC.
      By:   /s/ James B. Lipham       Name:   James B. Lipham      Title:  
Senior Executive Vice President and Chief Financial Officer     

[Signature Page to Tax Sharing Agreement]

 